On Petition for Rehearing
By the Court,
Coleman, J.:
A lengthy petition for a rehearing has been filed. It urges the granting of a rehearing upon several grounds. So far as the argument advanced which goes to support the contention that we erred in our ruling upon the matters presented and considered originally, we wish simply to say that we are entirely satisfied with our former disposition of them.
We may observe that the petition urges two additional theories why we should grant a rehearing, one of which is antagonistic to that urged in the original brief. We *322could dispose of both of them upon the ground that a point urged for the first time in a petition for a rehearing will not be considered. Nelson v. Smith, 42 Nev. 302, 178 Pac. 625.
As to the ground which is antagonistic to the original theory, it may be said it is a well-established rule that when a case has been tried upon one theory a party will not be permitted to shift his position and urge a theory diametrically opposed to the one originally relied upon.
The petition for rehearing is denied.